DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 07/25/2022. Amendments to the claims have overcome the 35 USC 112(a) rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 20, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes) in further view of Seem (US PUB. 20080179408).

Regarding claim 17, Sunderland teaches An HVAC system configured to modify an environmental condition of a building zone, the HVAC system comprising: 
a zone temperature sensor disposed in the building zone (0021 lines 1-4 “system includes an ambient condition sensor communicatively coupled to the controller, the ambient condition sensor operative to measure the ambient condition of the space” 0022 lines 1-3 “ambient condition sensor is at least one of a temperature sensor”); 
and a state controller (0020, 0074 “illustrated are logical operations to implement an exemplary method for controlling temperature of an area…In addition, any number of functions, logical operations, commands, state variables, semaphores or messages may be added to the logical flow”, 0015 “The controller includes a processor and memory; and logic stored in the memory and executable by the processor”, a single controller is taught that is able to use state variables in its logical operations.) configured to operate an [airside control loop] and a waterside control loop using a [cascaded] control method (0087 lines 13-17, “controller 206b modulates the valve 204b to vary the fluid flow through the heat exchanger 200b so as to maintain the temperature of the conditioned space as measured by the sensor 210b about a desired setpoint”. The controller shown in 0087 is the state controller configured to operate a waterside control loop.) by switching between a plurality of operational states based at least in part on a zone temperature measurement from the zone temperature sensor (0092 lines 5-8 “Temperature sensors 238 and 240, which are communicatively coupled to the controller 206d, measure temperature of the fluid entering the radiant heat piping… controller 206d determines if heating is required based on the ambient temperature”, The controller understands the temperature from sensors and then operates in a number of operational states. A satisfied state when no heating is required and a heating state when heating is required.); 
wherein the plurality of operational states comprise a satisfied state, a heating state in which the [cascaded] control method controls a temperature of the building zone by modulating a water flow rate setpoint for the waterside control loop based on the zone temperature measurement (0087 lines 13-17, “controller 206b modulates the valve 204b to vary the fluid flow through the heat exchanger 200b so as to maintain the temperature of the conditioned space as measured by the sensor 210b about a desired setpoint”, 0092 lines 5-8 “Temperature sensors 238 and 240, which are communicatively coupled to the controller 206d, measure temperature of the fluid entering the radiant heat piping… controller 206d determines if heating is required based on the ambient temperature”, 0015 lines 5-8 “a flow control valve in fluid communication with the heat exchanger to vary a flow of the secondary fluid through the heat exchanger to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”, 0051, A satisfied state when no heating is required.), [and a cooling state in which the cascaded control method controls the temperature of the building zone by modulating an air flow rate setpoint for the airside control loop based on the zone temperature measurement]; 
While Sunderland teaches switching between a plurality of operational states and modulating a water flow setpoint, Sunderland does not teach airside control loop, cascaded control method, and a cooling state in which the cascaded control method controls the temperature of the building zone by modulating an air flow rate setpoint for the airside control loop based on the zone temperature measurement and the cascaded control method switches between modulating the water flow rate setpoint and the air flow rate setpoint to control the temperature of the building zone depending on whether the state controller is operating in the heating state or the cooling state.
Puttagunta does teach airside control loop (0020 lines 1-4, figure 7, 0020 teaches the airside controller. Figure 7 further shows the control loop which the controller follows.)
and a cooling state in which the [cascaded] control method controls the temperature of the building zone by modulating an air flow rate setpoint for the airside control loop based on the zone temperature measurement (0015 “A heat recovery ventilator (HRV) and/or energy recovery ventilator…delivers space conditioning (heating and/or cooling) to a building, dwelling, or space…Outdoor air flow rates are adjusted with modulating dampers”, 0047 “The fans, dampers, and other devices are controlled by a system which uses process variable sensors in combination with control logic to maintain user specified operating parameters. Such process parameters may include temperature”, 0015 “A control system incorporating a processor and process variable sensors that control the operation of the system to provide desired ventilation flow rates under varying conditions”).
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger with the airside control loop teachings Puttagunta et al which controls how air is being supplied to a heat exchanger, because “the invention provides continuously verified, balanced, distributed, heat/energy recovery ventilation that is easily integrated to a residential AHU.” (0015). Further as shown In re Larson, the courts have said "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (MPEP 2144.04 V. B. Making Integral) and therefore the choice to have one controller with one control technique to implement the controlling techniques of two different controllers is deemed an obvious engineering choice.
While Sunderland teaches switching between a plurality of operational states and modulating a water flow setpoint and Puttagunta further teaches modulating an airflow rate, Sunderland and Puttagunta do not teach cascaded control method and the cascaded control method switches between modulating the water flow rate setpoint and the air flow rate setpoint to control the temperature of the building zone depending on whether the state controller is operating in the heating state or the cooling state.
Howes teaches cascaded control method (col 38 lines 20-27, “In cascade control there are two PIDs arranged with one PID controlling the setpoint of another. A PID controller acts as outer loop controller, which controls the primary physical parameter, such as fluid level or velocity. The other controller acts as inner loop controller, which reads the output of outer loop controller as setpoint, usually controlling a more rapid changing parameter, flowrate or acceleration.” col 38 lines 32-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland and the controlling of air being supplied to a heat exchanger teachings of Puttagunta with the PID cascaded control teachings of Howes because all three references are directed towards using controllers and because Howes teaches that cascade control methods allow for increase in the working frequency and a reduction in the time constant which allows for overall better yield dynamic performance. (col 38 lines 20-30).
While Sunderland teaches switching between a plurality of operational states and modulating a water flow setpoint and Puttagunta further teaches modulating an airflow rate, and Howes teaches cascaded control, Sunderland, Puttagunta and Howes do not teach and the cascaded control method switches between modulating the water flow rate setpoint and the air flow rate setpoint to control the temperature of the building zone depending on whether the state controller is operating in the heating state or the cooling state.
Seem teaches and the cascaded (taught by Sunderland) control method switches between modulating the water flow rate setpoint and the air flow rate setpoint to control the temperature of the building zone depending on whether the state controller is operating in the heating state (fig. 4, 0041 “In State 1, valve 29 for heating coil 28 is controlled to modulate the flow of hot water… to heating coil 28, thereby controlling the amount of energy transferred to the air. This maintains room 12 or supply air temperature at the setpoint. Dampers 16, 20, and 22 are positioned for a minimum flow rate of outdoor air”, Fig. 4 shows that state 1 is a heating state. Modulation of the flow of fluid takes place) or the cooling state (fig. 4, 0042 “In State 2, dampers 16, 20, and 22 alone are used to control the supply air temperature in supply duct 18…In this State the amount of outdoor air that is mixed with the return air from room 12 is regulated to heat or cool the air being supplied to room 12”, 0042 “In State 2… A transition occurs to State 1 for mechanical heating when either for a defined period of time the flow of outdoor air is less than that required for proper ventilation or outdoor air inlet damper 22 remains in the minimum open position for a given period of time.” state 2 allows for cooling using regulated airflow.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland, the controlling of air being supplied to a heat exchanger teachings of Puttagunta and the PID cascaded control teachings of Howes with the extremum seeking control system of Seem because Seem teaches that the extremum seeking control allows for enhancing system performance (0020, 0024). 

Regarding claim 20, Sunderland, Puttagunta, Howes and Seem teach the HVAC system of claim 17.
Sunderland et al further teaches 
 and the waterside control loop comprises:
a valve configured to regulate a flow of fluid through the heat exchanger coil (0015 lines 5-8 “a flow control valve in fluid communication with the heat exchanger to vary a flow of the secondary fluid through the heat exchanger to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”); 
a valve actuator coupled to the damper for driving the valve between multiple positions (0010 lines 8-9 “the controller modulates the control valve” 0015 lines 5-8, “a controller is provided for…a flow control valve in fluid communication with the heat exchanger… to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”, The control system contains the actuator to move the valve.); and
a fluid flow feedback controller configured to drive the valve actuator to a valve position setpoint (0015 lines 5-8, the first time the valve is moved into a position is the first valve position setpoint) based at least in part on the zone temperature measurement (0066 lines 3-4 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point”, 0021 lines 1-4 “system includes an ambient condition sensor communicatively coupled to the controller, the ambient condition sensor operative to measure the ambient condition of the space” 0022 lines 1-3 “ambient condition sensor is at least one of a temperature sensor” The temperature sensors monitors a zone. The readings from the sensor are used by the controller to modulate the valve in order to control the temperature) and a flow rate measurement from a flow rate sensor (0018 lines 2-6, the controller uses a flow rate sensor to determine the flow rate currently and uses that measurement to adjust the valve correctly);
Puttagunta et al further teaches wherein: the airside control loop comprises:
 a damper configured to regulate a supply of air flowing past a heat exchanger coil (0015 lines 9-13 “Outdoor air flow rates are adjusted with modulating dampers… Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers…”); 
a damper actuator coupled to the damper for driving the damper between multiple
positions (0020 lines 1-4, 0051 line 4, “damper actuator movement” The damper is modulated between multiple positions. The actuator moves the damper.); and
an air flow feedback controller configured to drive the damper actuator to a damper position setpoint based at least in part on the zone temperature measurement (0046 lines “When air temperature of the outdoor air pathway just prior to entering AAE is below temperatures which could cause frost to form on AAE adjustable damper 52 opens”, Damper position is set based on zone temperature measurements.) and a pressure measurement from a pressure sensor (0049 lines 7-12 “Based on selected set points and operating parameters the system determines initial settings… damper positions.”, 0047 lines 9-11, “A volumetric flow rate of air through the outdoor air inlet is determined by direct measurement of pressure “  The system bases some of its determination on the damper position based on operating parameters. Pressure is an operating parameter and Puttagunta teaches measuring for pressure in 0047. This first pressure read is the first pressure measurement from a pressure sensor. It should also be noted, 0047 teaches that pressure readings are taken in order to calculate air flow rate.) 

Regarding claim 37, Sunderland, Puttagunta, Howes and Seem teach The HVAC system of Claim 17.
 Sunderland and Puttagunta further teach comprising a heat exchanger configured to transfer heat between a water flow through the heat exchanger (Sunderland, 0015 lines 5-8 “a flow control valve in fluid communication with the heat exchanger to vary a flow of the secondary fluid through the heat exchanger to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”) and an airflow across the heat exchanger (Puttagunta, 0015 lines 9-13 “Outdoor air flow rates are adjusted with modulating dampers… Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers…”), wherein: 
the airside control loop is configured to affect an airflow rate of the airflow across the heat exchanger (Puttagunta, 0049 “the system determines air flow rates”); 
and the waterside control loop is configured to affect a water flow rate of the water flow through the heat exchanger (Sunderland, 0068 0020).

Regarding claim 38, Sunderland, Puttagunta, Howes and Seem teach The HVAC system of Claim 17. 
Sunderland, Puttagunta and Howes further teach wherein the state controller is configured to operate the airside control loop (Puttagunta, 0049) and the waterside control loop (Sunderland, 0068 0020) using the cascaded control method (Howes, col 38 lines 20-30) by: 
generating both a water flow rate setpoint  (Sunderland, 0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.) and an airflow rate setpoint based on a zone temperature setpoint for the building zone (Sunderland, 0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.) and the air flow control loop (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”, 0053 “Frost prevention controls may be based on measured air temperature, humidity, flow rates”); 
operating the waterside control loop in accordance with the water flow rate setpoint (Sunderland, 0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.) while operating the airside control loop in accordance with the airflow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”, 0053 “Frost prevention controls may be based on measured air temperature, humidity, flow rates”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes) in further view of Seem (US PUB. 20080179408) in further view of Balchunas (US PUB. 20180299368).

Regarding claim 18, Sunderland, Puttagunta, Howes and Seem teach the HVAC system of claim 17, wherein the HVAC system is configured to transition operation of the airside control loop and the waterside control loop:
However, the combination of Sunderland, Puttagunta, Howes and Seem do not teach from the satisfied state to the heating state when the zone temperature measurement from the zone temperature sensor is less than a zone temperature heating setpoint for a first time period exceeding a transition time threshold and from the satisfied state to the cooling state when the zone temperature measurement from the zone temperature sensor is greater than zone temperature cooling setpoint for a second time period exceeding the transition time threshold.
Balchunas does teach from the satisfied state to the heating state when the zone temperature measurement from the zone temperature sensor is less than a zone temperature heating setpoint for a first time period exceeding a transition time threshold (0043 second column lines 6-13, “If…temperature is outside the spike tolerance (e.g.,…less than the sampling temperature setpoint minus the spike tolerance) the temperature controller may wait a delay time period (e.g., two seconds or the like) and again sample the first temperature as measured at first temperature sensor” 0043 second column lines 39-41, “spike mode controller may drive heating and cooling elements 240 to heat or cool the chamber 210 such that the temperature of the sample chamber 210 is within the sampling temperature setpoint” There is a transition from a satisfied state to a heating state because the heating or cooling is turned on only after the temperature readings suggest that heating or cooling is needed. When the temperature is first recorded and is seen as being outside of the setpoint range, a delay occurs before a second reading of the temperature. This delay is the transition time threshold. Only after this delay is over, a second reading happens. If the second reading is below the setpoint range, heating occurs to reach the setpoint range. The transition delay from the satisfied state to a heating state is the first time period exceeding a transition time threshold.); and
from the satisfied state to the cooling state when the zone temperature measurement from the zone temperature sensor is greater than zone temperature cooling setpoint for a second time period exceeding the transition time threshold (0043 second column lines 6-13, “If…temperature is outside the spike tolerance (e.g., greater than the sampling temperature setpoint plus the spike tolerance) the temperature controller may wait a delay time period (e.g., two seconds or the like) and again sample the first temperature as measured at first temperature sensor” 0043 second column lines 39-41, “spike mode controller may drive heating and cooling elements 240 to heat or cool the chamber 210 such that the temperature of the sample chamber 210 is within the sampling temperature setpoint” There is a transition from a satisfied state to a heating state because the heating or cooling is turned on only after the temperature readings suggest that heating or cooling is needed. When the temperature is first recorded and is seen as being outside of the setpoint range, a delay occurs before a second reading of the temperature. This delay is the transition time threshold. Only after this delay is over, a second reading happens. If the second reading is above the setpoint range, heating occurs to reach the setpoint range. The transition delay from the satisfied state to a cooling state is the second time period exceeding a transition time threshold.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al and the airside control loop teachings of Puttagunta et al and the cascade control method of Howes and the extremum controller of Seem with the temperature reading delay of Balchunas because the “delay time period may be initiated to ensure that the first measured temperature is not an artifact or noise” (0047).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes) in further view of Seem (US PUB. 20080179408) in further view of Nesler et al (US PUB. 20100324962).

Regarding claim 19, Sunderland, Puttagunta, Howes and Seem teach the HVAC system of claim 17.
However, the combination of Sunderland, Puttagunta, Howes and Seem does not teach wherein the state controller is configured to detect a fault condition based on at least one of a number of transitions between the plurality of operational states, and a frequency of transitions between the pluralities of operational states.
Nesler et al does teach wherein the state controller is configured to detect a fault condition based on at least one of a number of transitions between the plurality of operational states, and a frequency of transitions between the plurality of operational states (0051 lines 13-17, “State transition frequency (e.g., between a heating state, a free cooling state, and a mechanical cooling state) may also be used by the statistical fault detection module 412 and/or the automated diagnostics module 414 to identify and diagnose unstable control issues.”, The statistical fault detection module and/or the automated diagnostics module functions as the state controller. The state controller understands a fault is occurring based on the frequency of transitions between the pluralities of operational states.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al and the airside control loop teachings of Puttagunta et al and the control method of Howes with the fault condition detection teachings of Nesler et al because this would “provide for continuous monitoring and diagnostics of building equipment” (0051).

Claim 21-25, 27-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Ahmed et al (US PAT. 6,095,426, herein Ahmed).

Regarding claim 21, Sunderland teaches A heating, ventilation, or air conditioning (HVAC) system operable to provide heating or cooling to a building zone, the HVAC system comprising: 
a heat exchanger configured to transfer heat between a water flow through the heat exchanger (0015) [and an air flow across the heat exchanger]; 
one or more controllers configured to reject waterside disturbances and [airside disturbances] affecting the heating or cooling provided to the building zone (0008) by: 
generating [both] a water flow rate setpoint and [an air flow rate setpoint] based on a zone temperature setpoint for the building zone (0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, 0087 the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.) 
rejecting the waterside disturbances by modulating the water flow through the heat exchanger to achieve the water flow rate setpoint (0087 “The controller 206a modulates the valve 204a to vary the fluid flow through the heat exchanger”) in response to detecting water pressure fluctuation that affects a water flow rate or a water pressure of the water flow through the heat exchanger (0087 “modulates the valve 204c so as to maintain a pressure differential across the valve 204c (and thus across the heat exchangers)”)
Sunderland does not teach a heat exchanger configured to transfer heat between [a water flow through the heat exchanger] and an airflow across the heat exchanger, one or more controllers configured to reject [waterside disturbances] and airside disturbances affecting the heating or cooling provided to the building zone by: a water flow rate setpoint and [an air flow rate setpoint] that are [predicted] to achieve a zone temperature setpoint for the building zone when applied to the [water flow] and the airflow in combination with one another, and rejecting the airside disturbances by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint.
Puttagunta teaches a heat exchanger configured to transfer heat between [a water flow through the heat exchanger] and an airflow across the heat exchanger (0015 lines 9-13 “Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers”)
one or more controllers configured to reject [waterside disturbances] and airside disturbances affecting the heating or cooling provided to the building zone (0019 0049 0017) by:
generating [both a water flow rate setpoint] and an air flow rate setpoint that are [predicted] to achieve a zone temperature setpoint for the building zone (0015) when applied to [both] the [water flow] and the airflow [in combination with one another] (0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”)
and rejecting the airside disturbances by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint (0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”) in response to detecting air pressure fluctuation that affects an airflow rate or an air pressure of the air flow across the heat exchanger (0020 “means for controlling the position of the modulating outdoor air intake damper, which preferably is a module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”) 
It would have been obvious to one skilled in the art before the effective filing date to have modified the damper control teachings Puttagunta et al which controls how air is being supplied to a heat exchanger with the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger because the “valve 204 and controller 206 combination can provide superior control and energy saving benefits when compared to conventional mechanical balancing valve and solenoid operated valve solutions” (0073). 
While the combination of Sunderland and Puttagunta form to teach generating a water flow rate setpoint and an air flow rate setpoint and water and air flow, Sunderland and Puttagunta do not explicitly teach generating [both a water flow rate setpoint] and an air flow rate setpoint that are [predicted] to achieve a zone temperature setpoint for the building zone in combination with one another. 
Ahmed teaches generating both a water flow rate setpoint (col 7 lines 4-5 “water flow rate through the value will depend on the valve open area and the authority”) and an air flow rate setpoint (col 5 lines 60-61 “determine the set points…ie… air flow rate”) that are predicted to achieve a zone temperature setpoint for the building zone when applied to both the water flow and the air flow in combination with one another (col 6 lines 60-65 “VAV laboratory will commonly have a heating coil…in order to satisfy both pressure and temperature requirements in the laboratory”, col 16 lines 14-20 “the GRNN is used to identify the characteristics of a heating coil…the GRNN needs to predict the required water flow rate through the coil for given R and air flow rate. For randomly selected values of normalized supply air flow rate n.nu..sub.s and R, the normalized flow rates, n.nu..sub.f are calculated” the combination of water flow and air flow needed for temperature requirements in the laboratory are generated using predictive means).
It would have been obvious to one skilled in the art before the effective filing date to have modified the water flow rate setpoint control teachings of Sunderland and the air flow setpoint control teachings Puttagunta et al with the combination of air flow and water flow control teachings of Ahmed since Ahmed teaches a means for improved room temperature control for heating and cooling apparatus having feedforward and feedback control strategies (col 1 lines 60-65).
Regarding claim 22, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21. 
Sunderland and Puttagunta further teaches wherein the one or more controllers comprise: 
a zone controller configured to generate one or more temperature control signals based on the zone temperature setpoint and a measured temperature of the building zone (Sunderland, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation”) using a feedback control technique (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”); and 
a variable air volume controller (Puttagunta, 0015 “Adjustments to fans and/or dampers by the control system maintain the desired outdoor air and exhaust flow rates”) configured to convert the one or more temperature control signals into at least one of the water flow rate setpoint or the air flow rate setpoint (Sunderland, 0060 “These temperatures can be used to control the flow rate of fluid in the heat exchanger 200 to maintain an optimal temperature”, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation” temperature control signals cause for valve positions to be determined. Valve positions are used to control water flow rate setpoints since they control the water flow.) 

Regarding claim 23, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21.
Sunderland and Puttagunta further teaches wherein the one or more controllers comprise: a water flow feedback (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”) controller configured to reject the waterside disturbances by controlling a valve to drive the water flow through the heat exchanger toward the water flow rate setpoint (Sunderland, 0010 lines 8-9 “the controller modulates the control valve” 0015 lines 5-8, “a controller is provided for…a flow control valve in fluid communication with the heat exchanger… to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”); and 
an air flow feedback (Puttagunta 0017 0047 “fans, dampers, and other devices are controlled by a system which uses process variable sensors in combination with control logic to maintain user specified operating parameters”) controller configured to reject the airside disturbances by controlling a damper to drive the airflow across the heat exchanger toward the air flow rate setpoint (Puttagunta, 0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”). 

Regarding claim 24, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21.
Sunderland and Puttagunta further teaches wherein the one or more controllers are configured to transition between operating in: 
a first state in which the air flow rate setpoint is modulated (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the zone temperature setpoint (Sunderland 0015 “provided for regulating an ambient condition of a space”) and the water flow rate setpoint is held at a constant value (Sunderland, 0060 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.” A stable fluid flow rate is maintained); and 
a second state in which the water flow rate setpoint is modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint is held at a constant value (Puttagunta, 0055 “The control loop successfully reduced the difference between determined air flow rates and setpoint target air flow rates to less than 5 cfm over the course of 1 minute and maintained flow rates to within 5 cfm” Air flow rate is held at a constant value for a time).

Regarding claim 25, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21.  
Sunderland and Puttagunta further teach wherein the one or more controllers are configured to transition between operating in: 
a first state in which the airflow across the heat exchanger is modulated to achieve the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) and the water flow through the heat exchanger is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which both the airflow across the heat exchanger (Puttagunta, 0019 “a modulating outdoor air intake damper provided in the outdoor air flow path for controlling quantity of outdoor air received to the air-to -air exchanger”) and the water flow through the heat exchanger are modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“).

Regarding claim 27, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21, wherein: 
Sunderland and Puttagunta further teach the heating or cooling provided to the building zone is dependent upon both the water flow through the heat exchanger (Sunderland, 0020) and the airflow across the heat exchanger (Puttagunta, 0015, “heat recovery ventilator (HRV) and/or energy recovery ventilator (ERV) is integrated to the return side of a residential capacity air handling unit (AHU) which delivers space conditioning ( heating and/or cooling) to a building…Outdoor air is tempered through an air-to -air exchanger (AAE), including plate heat exchangers,”); and 
the one or more controllers are configured to independently reject the waterside disturbances (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, Adjustments in the flow rate reject waterside disturbances) and the airside disturbances (Puttagunta, 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, Adjustments in the flow rate reject airside disturbances.)

Regarding claim 28, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21. 
Sunderland and Puttagunta further teach wherein the one or more controllers are configured to enforce allowable water flow rate limits and allowable airflow range limits when generating the water flow rate setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, limits are between a minimum and a maximum and are enforced.) and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”)

Regarding claim 29, Sunderland teach A method for operating heating, ventilation, or air conditioning (HVAC) system to provide heating or cooling to a building zone, the method comprising: 
transferring heat between a water flow through a heat exchanger (0015) [and an air flow across the heat exchanger]; 
generating [both] a water flow rate setpoint [and an air flow rate setpoint] based on a zone temperature setpoint for the building zone (0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.);
rejecting waterside disturbances affecting the heating or cooling provided to the building zone by modulating the water flow through the heat exchanger to achieve the water flow rate setpoint (0087 “The controller 206a modulates the valve 204a to vary the fluid flow through the heat exchanger”) in response to detecting water pressure fluctuation that affects a water flow rate or a water pressure of the water flow through the heat exchanger (0087 “modulates the valve 204c so as to maintain a pressure differential across the valve 204c (and thus across the heat exchangers)”)
Sunderland does not teach and an airflow across the heat exchanger, generating both [a water flow rate setpoint] and an air flow rate setpoint that are predicted to achieve a zone temperature setpoint for the building zone when applied to both the [water flow] and the airflow in combination with one another, and rejecting airside disturbances affecting the heating or cooling provided to the building zone by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint.
Puttagunta teaches transferring heat between a [water flow through a heat exchanger] and an airflow across the heat exchanger (0015 lines 9-13 “Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers”)
generating [both a water flow rate setpoint] and an air flow rate setpoint that are [predicted] to achieve a zone temperature setpoint for the building zone (0015) when applied to [both the water flow] and the airflow [in combination with one another] (0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”)
and rejecting airside disturbances affecting the heating or cooling provided to the building zone by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint (0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”) in response to detecting air pressure fluctuation that affects a water flow rate or water pressure of the water flow through the heat exchanger (0020 “means for controlling the position of the modulating outdoor air intake damper, which preferably is a module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”)
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger with the damper control teachings Puttagunta et al which controls how air is being supplied to a heat exchanger because Puttagunta teaches an invention which “provides continuously verified, balanced, distributed, heat/energy recovery ventilation that is easily integrated to a residential AHU” (0015). 
While the combination of Sunderland and Puttagunta form to teach generating a water flow rate setpoint and an air flow rate setpoint and water and air flow, Sunderland and Puttagunta do not teach generating [both a water flow rate setpoint] and an air flow rate setpoint that are predicted and both the water flow and the [air flow] [in combination with one another
Ahmed teaches generating both a water flow rate setpoint (col 7 lines 4-5 “water flow rate through the value will depend on the valve open area and the authority”) and an air flow rate setpoint that are predicted to achieve a zone temperature setpoint (col 5 lines 60-61 “determine the set points…ie… air flow rate”) for the building zone when applied to both the water flow and the air flow in combination with one another (col 6 lines 60-65 “VAV laboratory will commonly have a heating coil…in order to satisfy both pressure and temperature requirements in the laboratory”, col 16 lines 14-20 “the GRNN is used to identify the characteristics of a heating coil…the GRNN needs to predict the required water flow rate through the coil for given R and air flow rate. For randomly selected values of normalized supply air flow rate n.nu..sub.s and R, the normalized flow rates, n.nu..sub.f are calculated” the combination of water flow and air flow needed for temperature requirements in the laboratory are generated using predictive means).
It would have been obvious to one skilled in the art before the effective filing date to have modified the water flow rate setpoint control teachings of Sunderland and the air flow setpoint control teachings Puttagunta et al with the combination of air flow and water flow control teachings of Ahmed since Ahmed teaches a means for improved room temperature control for heating and cooling apparatus having feedforward and feedback control strategies (col 1 lines 60-65).

Regarding claim 30, Sunderland, Puttagunta and Ahmed teach the method of Claim 29. 
	Sunderland further teaches wherein generating the water flow rate setpoint and the air flow rate setpoint comprises: 
generating one or more temperature control signals based on the zone temperature setpoint and a measured temperature of the building zone (Sunderland, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation”) using a feedback control technique (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”); and 
converting the one or more temperature control signals into at least one of the water flow rate setpoint or the air flow rate setpoint (Sunderland, 0060 “These temperatures can be used to control the flow rate of fluid in the heat exchanger 200 to maintain an optimal temperature”, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation” temperature control signals cause for valve positions to be determined. Valve positions are used to control water flow rate setpoints since they control the water flow.)

Regarding claim 31, Sunderland, Puttagunta and Ahmed teach the method of Claim 29. 
Sunderland and Puttagunta further teach wherein: 
rejecting the waterside disturbances comprises controlling a valve to drive the water flow through the heat exchanger toward the water flow rate setpoint (Sunderland, 0010 lines 8-9 “the controller modulates the control valve” 0015 lines 5-8, “a controller is provided for…a flow control valve in fluid communication with the heat exchanger… to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”); and 
rejecting the airside disturbances comprises controlling a damper to drive the airflow across the heat exchanger toward the air flow rate setpoint (Puttagunta, 0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”). 

Regarding claim 32, Sunderland, Puttagunta and Ahmed teach the method of Claim 29.
Sunderland and Puttagunta further teaches comprising transitioning between operating in: 
a first state in which the air flow rate setpoint is modulated (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the zone temperature setpoint (Sunderland 0015 “provided for regulating an ambient condition of a space”) and the water flow rate setpoint is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which the water flow rate setpoint is modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint is held at a constant value (Puttagunta, 0055 “The control loop successfully reduced the difference between determined air flow rates and setpoint target air flow rates to less than 5 cfm over the course of 1 minute and maintained flow rates to within 5 cfm” Air flow rate is held at a constant value for a time).

Regarding claim 33, Sunderland, Puttagunta and Ahmed teach the method of Claim 29.
Sunderland and Puttagunta further teaches comprising transitioning between operating in: 
a first state in which the airflow across the heat exchanger is modulated to achieve the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) and the water flow through the heat exchanger is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which both the airflow across the heat exchanger (Puttagunta, 0019 “a modulating outdoor air intake damper provided in the outdoor air flow path for controlling quantity of outdoor air received to the air-to -air exchanger”) and the water flow through the heat exchanger are modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“).


Regarding claim 35, Sunderland, Puttagunta and Ahmed teach the method of Claim 29, wherein: 
Sunderland and Puttagunta teach the heating or cooling provided to the building zone is dependent upon both the water flow through the heat exchanger (Sunderland, 0020) and the airflow across the heat exchanger (Puttagunta, 0015, “heat recovery ventilator (HRV) and/or energy recovery ventilator (ERV) is integrated to the return side of a residential capacity air handling unit (AHU) which delivers space conditioning ( heating and/or cooling) to a building… Outdoor air is tempered through an air-to -air exchanger (AAE), including plate heat exchangers,”); 
and the waterside disturbances and the airside disturbances (Puttagunta, 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, Adjustments in the flow rate reject airside disturbances.) are independently rejected using separate control processes (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, Adjustments in the flow rate reject waterside disturbances).

Regarding claim 36, Sunderland, Puttagunta and Ahmed teach the method of Claim 29.
 wherein generating the water flow rate setpoint and the air flow rate setpoint comprises enforcing allowable water flow rate limits (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, limits are between a minimum and a maximum and are enforced.)  and allowable airflow range limits (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”)

Claim 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Ahmed et al (US PAT. 6,095,426, herein Ahmed) in further view of DiSantis (US PUB. 20130146358). 

Regarding claim 26, Sunderland, Puttagunta and Ahmed teach the HVAC system of Claim 21. 
Sunderland and Puttagunta further teach water flow rate setpoint (Sunderland, 0020) and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates”)
and modulate the water flow through the heat exchanger (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“)  and the airflow across the heat exchanger (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the water flow rate setpoint (Sunderland, 0008) and the air flow rate setpoint (Puttagunta, 0049)
While Sunderland, Puttagunta and Ahmed teach water flow and airflow setpoints and modulating water flow through the heat exchanger and airflow across the heat exchanger as shown above, Sunderland and Puttagunta do not teach wherein the one or more controllers form a cascaded control system, one or more outer loop controllers configured to generate the water flow rate setpoint, and one or more inner loop controllers configured to receive the water flow rate setpoint and the air flow rate setpoint. 
DiSantis teaches wherein the one or more controllers form a cascaded control system (DiSantis, 0050) comprising: 
one or more outer loop controllers configured to generate the water flow rate setpoint (Sunderland, 0020, 0068.) and the air flow rate (Puttagunta, 0049 teaches the air flow rate setpoint) setpoint (DiSantis, 0050 “In a cascade control scheme, PID loops may be arranged with one master loop controlling the setpoint of one or more other slave PID loops. The master controller acts as the outer loop controller, which controls the primary parameter, such as HMSE. The other slave controllers act as inner loop controllers, which read the outputs of outer loop controller as setpoints, usually controlling more rapidly changing parameters”); 
and one or more inner loop controllers configured to receive the water flow rate setpoint (Sunderland, 0020 0068 teaches the water flow rate setpoint) and the air flow rate setpoint (Puttagunta, 0049 teaches the air flow rate setpoint) as inputs (DiSantis, 0050 “In a cascade control scheme, PID loops may be arranged with one master loop controlling the setpoint of one or more other slave PID loops. The master controller acts as the outer loop controller, which controls the primary parameter, such as HMSE. The other slave controllers act as inner loop controllers, which read the outputs of outer loop controller as setpoints, usually controlling more rapidly changing parameters”) and modulate the water flow through the heat exchanger (Sunderland, 0008 teaches modulating the water flow through the heat exchanger)  and the airflow across the heat exchanger (Puttagunta, 0049 teaches modulation of air flow across the heat exchanger) to achieve the water flow rate setpoint and the air flow rate setpoint (DiSantis, 0050 “In a cascade control scheme, PID loops may be arranged with one master loop controlling the setpoint of one or more other slave PID loops. The master controller acts as the outer loop controller, which controls the primary parameter, such as HMSE. The other slave controllers act as inner loop controllers, which read the outputs of outer loop controller as setpoints, usually controlling more rapidly changing parameters”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland, the controlling of air being supplied to a heat exchanger teachings of Puttagunta and the combined control teachings of Ahmed with the PID cascaded control teachings of DiSantis because the cited references are all directed towards setpoint determinations using controllers and because DiSantis teaches that an advantage to using PID algorithms for controlling a process may be that several PID controllers can be arranged together in such a way that yields better dynamic performance (0050).

Regarding claim 34, Sunderland, Puttagunta and Ahmed teach the method of Claim 29.
Sunderland and Puttagunta teach water flow rate setpoint (Sunderland, 0020 0068) and air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates”)
to modulate the water flow through the heat exchanger and the airflow across the heat exchanger to achieve the water flow rate setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated)
While Sunderland, Puttagunta and Ahmed teach water flow and airflow setpoints and modulating water flow through the heat exchanger and airflow across the heat exchanger as shown above, Sunderland and Puttagunta do not teach wherein: the water flow rate setpoint and the air flow rate setpoint are generated by one or more outer loop controllers of a cascaded control system; and the water flow rate setpoint and the air flow rate setpoint are received as inputs to one or more inner loop controllers of the cascaded control system and used by the one or more inner loop controllers.
DiSantis does teach wherein: the water flow rate setpoint (Sunderland, 0020 0068) and the air flow rate setpoint (Puttagunta, 0049 teaches the air flow rate setpoint) are generated by one or more outer loop controllers of a cascaded control system (DiSantis, 0050 “In a cascade control scheme, PID loops may be arranged with one master loop controlling the setpoint of one or more other slave PID loops. The master controller acts as the outer loop controller, which controls the primary parameter, such as HMSE. The other slave controllers act as inner loop controllers, which read the outputs of outer loop controller as setpoints, usually controlling more rapidly changing parameters”); and 
the water flow rate setpoint and the air flow rate setpoint (taught by Sunderland and Puttagunta as shown above) are received as inputs to one or more inner loop controllers of the cascaded control system and used by the one or more inner loop controllers (DiSantis, 0050 “In a cascade control scheme, PID loops may be arranged with one master loop controlling the setpoint of one or more other slave PID loops. The master controller acts as the outer loop controller, which controls the primary parameter, such as HMSE. The other slave controllers act as inner loop controllers, which read the outputs of outer loop controller as setpoints, usually controlling more rapidly changing parameters”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland, the controlling of air being supplied to a heat exchanger teachings of Puttagunta and the combined control teachings of Ahmed with the PID cascaded control teachings of DiSantis because the cited references are all directed towards setpoint determinations using controllers and because DiSantis teaches that an advantage to using PID algorithms for controlling a process may be that several PID controllers can be arranged together in such a way that yields better dynamic performance (0050).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that a POSA would not have been motivated to combine Sunderland Puttagunta in the manner suggested. Applicant argues that Sunderland is already capable of cooling and that a POSA would not have been motivated to add the cooling features of Puttagunta. 
However, Puttagunta teaches a means for ventilation that allows for cooling in a manner that allows fresh air into the area in a manner that allows for desired ventilation flow rates in a continuously verified, balanced, distributed, heat/energy recovery ventilation that is easily integrated to a residential AHU (0003, 0007, 0015). A POSA would readily understand these benefits that Puttagunta’s cooling provides to an HVAC system such as that one described in Sunderland. 
Applicant then argues that Sunderland uses the temperature of the space as the setpoint and does not describe as achieving any particular water flow rate setpoint. Applicant points to their own example situation where it would be possible to simply modulate the position of the valve without seeking to achieve any particular setpoint for the water flow rate through the valve and without modulating a setpoint for the water flow rate. 
However, Sunderland teaches that modulating the valve modulates the fluid through the heat exchanger (0087). By varying the fluid through the means of valve control, this is setting a setpoint for the amount of water under broadest reasonable interpretation.  
 Applicant then argues that Howes is directed towards real time bidding and not an HVAC system. However, Howes teaches using cascaded control for fluid level which makes it analogous to the cited prior art (38:32-40). 
	Applicant then argues that the cited prior art do not teach amendments to claims 21. However, as shown in the rejection of claim 21, Sunderland teaches achieving the water flow rate setpoint in response to detecting water pressure fluctuation that affects a water flow rate or a water pressure of the water flow through the heat exchanger since Sunderland teaches that the valves are modulated so as to maintain a pressure differential across the heat exchanger (0087). Puttagunta further teaches achieving the air flow rate setpoint in response to detecting air pressure fluctuation that affects an airflow rate or an air pressure of the air flow across the heat exchanger since Puttagunta teaches modulating the damper due to undesirable pressure situations (0020). 
	Claim 29 recites similar arguments and are similarly rejected. 
Therefore, claims 17, 21 and 29 are rejected as well as their respective dependent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116